        Case 2:20-cv-01682-DMC Document 6 Filed 09/09/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEVE WILHELM,                                    No. 2:20-CV-1682-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    SANDAR AUNG, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion to correct Defendant’s name

19   (ECF No. 4). Plaintiff states that defendant’s name should be spelled “Sandar Aung”, not “Sandar

20   Bung.” ECF No. 4, pg. 3. A review of the complaint and docket for this case reflects that

21   Defendant is referred to as “Sandar Aung.” Accordingly, Plaintiff’s motion to correct Defendant’s

22   name is denied as unnecessary.

23

24   Dated: September 8, 2020
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
